1
2
                                                                JS-6
3
4
5
6
                           UNITED STATES DISTRICT COURT
7
            CENTRAL DISTRICT OF CALIFORNIA – EASTERN DIVISION
8
9     JOSE MADRIZ,                                          Case No. EDCV 18-1914 JGB
                                                                      (KKx)
10
                                               Plaintiff,
11
                   v.
12                                                                JUDGMENT
      OXNARD VAGABOND INN, LLC, et al.,
13
14                                          Defendants.
15
16   TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
17         Pursuant to the Order filed concurrently herewith, the Court GRANTS
18   Defendant’s motion for summary judgment and DENIES Plaintiff’s motion for
19   summary judgment. Plaintiff’s ADA claims are DISMISSED WITH PREJUDICE
20   and Plaintiff’s state law claims are DISMISSED WITHOUT PREJUDICE. The
21   Clerk is directed to close the case.
22
           Judgement is entered in favor of Defendant Oxnard Vagabond Inn, LLC.
23
24    Dated: January 22, 2020
25
26                                              THE HONORABLE JESUS G. BERNAL
                                                United States District Judge
27
28
